UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6804



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ONE MALE JUVENILE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cv-00005; 2:06-cv-00030; 2:01-cr-00004)


Submitted:   September 12, 2007       Decided:   September 25, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


One Male Juvenile, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            One Male Juvenile (1MJ) seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition and denying relief on his 28 U.S.C. § 2255 (2000) motion.

Regarding the denial of 1MJ’s § 2241 petition, we have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.               One Male Juvenile v.

United States, No. 2:06-cv-00030 (W.D.N.C. Apr. 6, 2007).

            The order denying relief on 1MJ’s § 2255 motion is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable     or     wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that 1MJ has not made the requisite showing.

Accordingly,    we    deny    1MJ’s    motion     for    a      certificate    of

appealability, deny as moot his motion to expedite the appeal, and

dismiss the appeal.      We dispense with oral argument because the


                                   - 2 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                     DISMISSED IN PART; AFFIRMED IN PART




                                     - 3 -